Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 11, 1977, convicting her of criminally negligent homicide, upon her plea of guilty, and sentencing her to an indeterminate term of imprisonment not to exceed three years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year period of probation. As so modified, judgment affirmed, and case remanded to the County Court to fix the *800conditions of probation. The sentence was excessive to the extent indicated herein. Latham, J. P., Rabin, Gulotta and Margett, JJ., concur.